Citation Nr: 9905142	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  94-37 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 0 percent for a 
right knee disability.
 
2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to July 
1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1994 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Seattle, Washington, which service connected the 
veteran's right knee disability at a noncompensable level and 
denied service connection for the veteran's left knee.

During pendency of this matter, the United States Court of 
Veterans Appeals in Fenderson v. West, No. 96-947 (U.S. App. 
Jan. 20, 1999) ruled that care must be taken by the Board and 
VA adjudicators to distinguish between the situation where 
the notice of disagreement is with the assignment of a 
disability rating for a disorder that has previously been 
service connected and where the notice of disagreement is 
with the initial rating assigned following the grant of 
service connection on an original claim for compensation 
benefits.   In the later case, the RO and the Board may not 
limit consideration to only that evidence that reflects the 
current state of the disability.  Thus, Francisco v. Brown, 7 
Vet. App. 55 (1994) would not apply.  

In this case, the RO provided the claimant with a VA 
examination only four months after separation from service 
and the March 1994 rating action and the Statement of the 
Case show the RO reported and considered the findings in the 
service medical records as well as those on the VA 
examination shortly after service in determining the correct 
original disability rating.  Accordingly, although the RO 
described the issue as entitlement to an "increased" 
rating, it is clear that the substantive handling of the 
claim comported to the holdings in Fenderson in that the RO 
did not confine its consideration to only some or just the 
most recent clinical evidence.  At no point has the claimant 
or his representative alleged that a so-called "staged 
rating" is appropriate in this case.  Moreover, the Board 
finds the notice provided to the claimant is adequate as the 
RO never stated or implied that its consideration of whether 
a compensable rating is warranted was limited to only a 
portion of the record.  Therefore, remand to the RO in light 
of Fenderson is not warranted. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  A left knee disability is not shown.

3.  The service-connected right knee disability is manifested 
by subjective complaints of pain; objectively there is no 
support for the subjective complaints as there is:  full 
range of motion; no swelling, deformity, or instability; 
intact collateral and cruciate ligaments; no clinical 
evidence of meniscal injury; and some irregularity of the 
lateral chonyle that could be post traumatic, not shown to 
produce any functional limitation. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.17(a) 
Diagnostic Codes 5256, 5257, 5258, 5260, and 5261.

2.  A claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

BACKGROUND

The veteran's June 1990 service induction physical 
examination does not reveal any pertinent abnormalities.

An April 1991 service medical record (SMR) reveals the 
veteran's complaint of right knee pain.  Upon examination the 
veteran's right knee exhibited full range of motion, no 
swelling or pain for three weeks, no edema, positive signs of 
crepitus, RPPS.  The examiner provided Motrin to the veteran 
and instructed to him to return.

During the veteran's 3rd week of basic training, an April 
1991 SMR entry shows the veteran's initial complaint of left 
knee pain.  The examiner observed no edema, change in color, 
and noted "deform" positive tenderness to palpation and 
functional activities with full range of motion.  Also noted 
was positive "NVM" intact, with no crepitus, pain with knee 
bend walk with limp.  The examiner further noted "rule out 
over use."  Prescribed medication was also noted.

The veteran's May 1991 complaint of left knee pain resulted 
in an assessment of medial collateral ligament strain.  A 
physical therapy entry notes the veteran's pre-service 
history of knee dislocation and the veteran's stated reason 
for failing to report this information during his entrance 
examination.   Further observation revealed mild antalgic 
gait, with increased pain with squatting.  The examiner's 
noted findings reveal right knee strength within normal 
limits, bilateral crepitus, more on the right than the left, 
positive effusion on the left.  The examiner's assessment 
ruled out internal derangement of the left knee.  X-rays 
revealed no apparent pathology.  The record also contains the 
related chronological May 1991 SMR entry, which details the 
same complaint.

An additional May 1991 SMR consultation entry noted that the 
veteran's pre-service knee dislocation.  The related X-ray 
report included a sunrise view of the right knee.  In 
comparison to May 1991 left knee X-rays, the patellae were 
bilaterally mildly displaced laterally, which may have 
represented subluxable patellae.  A calcific density was 
noted adjacent to the medial aspect of the right patella as 
seen on the sunrise view.  There was no evidence of joint 
effusion.  The examiner's noted impression included probable 
subluxable patellae.  Calcific density of the inferior medial 
aspect of the right patella was shown, and osteochondritis 
dissecans could not be ruled out.

During the veteran's 5th week of basic training, a May 1991 
SMR consultation entry noted the veteran's history of 
recurrent right knee pain, status posts dislocation during 
1987.  Two weeks prior the veteran was noted to have fallen 
on his right knee, thus causing bilateral knee pain with 
running.  Upon examination no effusion was shown, with tender 
lateral aspect, any apprehension or ligament instability and 
full range of motion.  X-rays revealed loose body right knee 
medial patella.  The examiner's diagnosis included contusion 
right lateral knee.

An August 1991 SMR noted the veteran's complaint of right 
knee pain that started with basic train in May 1991.  Upon 
observation the veteran's right knee exhibited full range of 
motion with increased patellar mobility bilaterally; no 
effusion or tenderness to palpation and bilateral lower 
extremity strength within normal limits.  Ligimeniscal tests 
and patellar compression tests were negative.  Further X-rays 
revealed old loose body right knee medial patella per ortho.  
Lachman's was positive for increased laxity.  The examiner's 
diagnoses included inflamed right patellar, loose body 
anterior cruciate ligament laxity.

The veteran's complaint of right knee pain was again noted in 
an August 1991 SMR entry, wherein a diagnosis of right 
patella general pain was noted.  Also noted was the veteran's 
right patella dislocation in October 1987, with no trouble 
until the beginning of active duty during April 1991.  The 
related August 1991 chronological SMR entry reveals bilateral 
full range of motion, some crepitation greater with the right 
knee, negative lachmoni, negative draw and an ineligible 
negative entry.  The diagnosis was noted to be probable 
subluxable patellae.

The veteran experienced right knee trauma during November 
1991, with a resulting assessment of worn out right patella 
due to road marches.  The veteran was treated with aspirin, 
ice packs and calisthenics.

A physical examination with a crossed out February 1992 date 
reveals no pertinent abnormalities.  The purpose of the 
examination was to update the veteran's records.  The veteran 
was deemed qualified for retention.  The veteran was 
stationed overseas during this time.  

An additional February 1992 SMR entry reveals the veteran's 
complaint of right knee pain.  There was no swelling or 
discoloration shown; full range of motion was demonstrated 
with no pain with palpation.

An April 1993 SMR entry shows the veteran's complaint of 
right knee pain.  Upon observation, the veteran's right knee 
was without effusion, with tenderness on medial surface of 
patella.  Also noted were negative drawer, negative Mcmurray 
and negative Lachman.  An assessment of status post sprained 
ligament was noted.  The veteran was provided with a patella 
brace and Motrin.

A June 1993 Personnel Service Center letter reflects the 
veteran's reassignment and pending release from active duty, 
not by reason of physical disability.

The veteran's November 1993 statement reports a fall that 
resulted in bilateral knee trauma. The veteran further 
reported that his knee problems had not started until boot 
camp.

During the veteran's November 1993 VA examination, he 
reported a history of injury to his knees during service.  
There was no limitation of motion with regard to the knees.  
There was no swelling of the knees, nor was there effusion or 
signs of inflammation.  There was slight tenderness over the 
right knee.  The examiner referred to X-ray results, which 
were taken of the veteran's knees while he was stationed in 
Germany.  The diagnosis was right knee strain, possible 
chronic degenerative changes, following the knee strain.

The Board issued a May 1996 Remand Order based, in part, on 
DeLuca v. Brown, 8 Vet. App. 202 (1995) factors, relative to 
the November 1993 VA examination

During the veteran's November 1994 RO hearing he testified to 
not having any problems with his left knee during basic 
training, and noted right knee trauma that was sustained in 
June 1993.  Transcript (T.) at 4-5.  The veteran also 
testified to experiencing occasional left knee pain during 
service.  T. at 5.  The veteran stated that he had no 
problems with his left knee, with the exception of it being 
misaligned.  T. at 7.

An August 1996 Army Personnel Center response noted that the 
veteran's discharge examination could not be found.  

During the veteran's September 1996 VA examination, the 
examiner referenced the veteran's May 1991 service X-rays 
that revealed bilateral subluxable patellae, including 
calcific density along the medial aspect of the right 
patella, which was possibly secondary to osteochondritis 
dissecans.  The examiner noted the veteran's history of 
patellar dislocation while in junior high school and his 
right knee injury during 1992.  The examiner noted that the 
veteran had no bilateral functional loss due to pain or any 
bilateral impairment or disability.   The examiner opined 
that the veteran's bilateral subluxable patella was a 
developmental condition that predated the veteran's right 
knee injury during 1992.  

The examiner further noted full range of motion without pain; 
no weakened movement, no excess fatigability, no muscle 
spasms, no swelling and no pain on movement, either 
historically or on objective examination that morning.  No 
impairment was noted bilaterally; no restrictions were noted 
with respect to functional capacity, during asymptomatic 
periods or during flare-up periods.  

During the veteran' March 1998 Travel Board he testified that 
he had trouble with both knees during basic training, however 
his left knee pain does not incapacitate him.  Travel Board 
Transcript (TB T.) at 3-4.  The veteran testified to having 
pain on motion with walking; and the lack of pain medication 
use.  TB T. at 8-10.  The veteran reported having bilateral 
pain during basic training, more so with the right knee, and 
not at the same time.  TB T. at 13-14.  

The veteran subsequently underwent a June 1998 VA examination 
related to a separate disorder, however, the veteran's noted 
complaints of right knee pain with prolonged periods of 
standing or walking were reported.  The veteran also 
complained of episodic left knee pain.  Upon examination, the 
veteran exhibited a normal station and gait, without favoring 
either knee and had no limp.  Full range of motion was shown 
bilaterally, with audible and palpable crepitus with 
flexion/extension on the right knee.  Both knees were without 
soft tissue swelling, point tenderness, or joint effusion.  
Also noted was bilateral stability in the AP and lateral 
plans and McMurray's test was negative bilaterally.  The 
examiner's initial diagnoses included chronic right knee 
pain, rule out bony abnormalities and episodic left knee 
strain.  Thereafter, X-ray's of the veteran's right knee 
revealed some irregularity of lateral chonyle, could be post 
traumatic; left knee was normal.  The examiner further noted 
that the left knee pain was not likely related to the right 
knee pain.  

I.  Entitlement to an evaluation for a right knee disability 
in excess of 0 percent.

Initially, in view of the evidence of record, including the 
veteran's evidentiary assertions that must be presumed to be 
true for purposes of determining whether his claims are well 
grounded, the Board finds that his claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 5107 
(West 1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  King v. Brown, 5 Vet. App. 19 (1993).  
The Board is satisfied that all appropriate development has 
been accomplished and the VA has no further duty to assist 
the veteran in developing facts pertinent to his claim.  The 
veteran has not advised the VA of the existence of additional 
evidence, which may be obtained. 

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Such consideration is 
particularly applicable where, as in the veteran's case, an 
assertion is made that evidence presented supports a rating 
of compensable functional disability due to pain.  In this 
regard, 38 C.F.R. § 4.40 must be applied to determine if a 
compensable rating is warranted.  Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991); Fenderson v. West, supra.   
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


ANALYSIS

In accordance with 38 C.F.R. 4.1 and 4.2, Schafrath v. 
Derwinski, 1 Vet. App. at 592, and Fenderson, the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's right 
knee disability.  The Board has found nothing in the 
historical record, which would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Service connection for a right knee disability was granted in 
a rating decision issued by the RO in April 1994 following a 
review of the evidentiary record, which included the 
veteran's service medical records and a VA examination report 
conducted in November 1993, indicating that the veteran had 
sustained a right knee injury while in service, which was 
manifested by tenderness of the patellar tendon and the 
veteran's reports of experiencing pain.  However, during the 
VA examination there were no signs of right knee swelling, no 
patellar tap or effusion, no signs of inflammation and 
complete range of motion.  A non-compensable evaluation was 
assigned effective July 16, 1993.

Thereafter, the Board deemed the veteran's November 1993 VA 
examination to be inadequate based on subjective complaints 
of functional loss due to pain on use.  The veteran then 
underwent two subsequent VA examinations in September 1996 
and June 1998.  Both examinations essentially included right 
knee findings that demonstrated full range of motion without 
pain, no weakened movement, excess fatigability, muscle 
spasms, no soft tissue swelling, point tenderness, or joint 
tenderness.  Both VA examiners also referenced the veteran's 
right knee injury during service, and his pre-service right 
knee patella dislocation.  Consequently, RO rating decisions 
in March 1995 and November 1996 continued to evaluate the 
veteran's service connected right knee disability as 0 
percent disabling.  

During the veteran's RO hearing, his Travel Board and 
statements presented in support of his claim, he has 
consistently asserted that evidence presented supports a 
rating of compensable functional disability due to pain.  
However, after review of the entire record, to include 
service medical records and VA examinations, the Board finds 
that this contention is not supported by the evidence and 
that, consequently, this claim fails. 

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 C.F.R. Part 4 (1998).  
Separate diagnostic code numbers identify the various 
disabilities.  In selecting a diagnostic code number for a 
disease, preference is given to the number assigned to the 
disease itself.  38 C.F.R. § 4.27 (1998).  When an unlisted 
condition is encountered, it should be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
is closely analogous.  38 C.F.R. § 4.20 (1998).

In evaluating the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records, 38 C.F.R. §§ 4.2, 
4.10 (1998), so that the rating may accurately reflect the 
elements of the disability present.  Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  To this end, the Board must determine 
whether the evidence supports the claim or is in equipoise, 
with the veteran prevailing in either event, or, whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. §5107(b) (West 1991).

The severity of a knee disorder is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71(a), Plate 
II (1998).  The RO has assigned the current 0 percent rating 
by analogy to other knee impairments under Diagnostic Codes 
5256-5653.  See 38 C.F.R. §§ 4.20, 4.27 (1998).  

Under 38 C.F.R. § 4.71a, knee impairment, involving recurrent 
subluxation or lateral instability is rated 30 percent when 
severe, 20 percent when moderate, and 10 percent when slight.  
Diagnostic Code 5257.  Limitation of flexion of the leg is 
rated 30 percent at 15 degrees, 20 percent at 30 degrees, 10 
percent at 45 degrees, and noncompensable at 60 degrees.  
Diagnostic Code 5260.  Limitation of extension of the leg is 
rated 50 percent at 45 degrees, 40 percent at 30 degrees, 30 
percent at 20 degrees, 20 percent at 15 degrees, 10 percent 
at 10 degrees, and noncompensable at 5 degrees.  Diagnostic 
Code 5261.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. 4.31 (1998).

With regard to this claim, the veteran does not have a 
compensable loss of motion as neither of the VA examination 
reports of record nor the other medical evidence of record 
documents the presence of recurrent subluxation or lateral 
instability, limitation of flexion to 60 degrees or less, or 
limitation of extension to 5 degrees or more.  Therefore, a 
compensable evaluation under either Diagnostic Code 5260 
(limitation of flexion) or Diagnostic Code 5261 (limitation 
of extension) is not warranted.  The above-cited diagnostic 
codes also do not provide a basis for the assignment either 
separate or higher disability evaluations.  In order for the 
veteran to be entitled to a higher evaluation for a left knee 
disorder, the veteran must have an impairment which would 
warrant a 10 percent disability rating under Diagnostic Code 
5257 (other impairment of the knee).  However, the veteran 
does not have slight recurrent subluxation or lateral 
instability.  Further, VA orthopedic examinations have found 
that collateral cruciate ligaments were intact and neither 
recurrent subluxation nor lateral instability was noted.  The 
veteran's symptomatology was minimal.  Therefore, without any 
evidence of recurrent subluxation or lateral instability, a 
compensable evaluation for a right knee disorder is not 
warranted.

The Board notes that, since the veteran's disability is rated 
under Diagnostic Code 5257, a code which is not predicated on 
loss of range of motion, 38 C.F.R. 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1995) were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated.  For this reason, subsequent to the November 1993 VA 
examination, the Board had to consider the veteran's 
subjective complaints of "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1995), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1995).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement. 38 C.F.R. § 4.45 (1995).  Except for 
audible and palpable crepitus with flexion/extension, the 
presence of other factors enumerated in these regulations 
have not been demonstrated by competent evidence.

To reiterate, there must be evidence of the following to 
justify a compensable rating: ankylosis of the knee at a 
favorable angle in full extension or in slight flexion 
between 0 (zero) and 10 degrees, in flexion between 10 and 45 
degrees, or extremely unfavorable in flexion at an angle of 
45 degrees (Diagnostic Code 5256); moderate or severe 
recurrent subluxation or lateral instability (Diagnostic Code 
5257); a dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
(Diagnostic Code 5258); limitation of flexion of the leg 
between 15 and 30 degrees (Diagnostic Code 5260); or 
limitation of extension of the leg between 15 and 45 degrees 
(Diagnostic Code 5261).  As previously stated, having 
carefully considered the evidence of record, in light of the 
veteran's contentions, the Board is of the opinion that a 
compensable evaluation of the veteran's right knee 
disability, currently evaluated as 0 percent disabling, is 
unwarranted.  The Board's determination, in this regard, 
includes consideration of the veteran's Travel Board 
testimony wherein he asserted that he experienced episodes of 
locking pain, which is compensable under Diagnostic Code 
5258.  Here again, however, the medical evidence of record 
simply fails to support the veteran's contentions.

In closing, the Board must conclude that the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 0 percent for left knee disorder.  In addition, the 
record does not reflect any request by the appellant, or on 
his behalf, that this claim be referred to the RO for 
consideration by the appropriate VA officials as whether an 
"extraschedular" evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998) can be assigned, nor does the record reflect the 
presence of any exceptional or unusual disability picture 
that would compel such referral with regard to impairment 
resulting from this disorder.  

II.  Entitlement to service connection for a left knee 
disability.

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well 
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak  
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Veterans Appeals (Court) has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied with competent 
evidence.  Anderson, supra; Epps v. Gober, 126 F.3d at 1468, 
and Caluza  v. Brown, 7 Vet. App. 498 (1995).   First, there 
must be competent medical evidence of a current disability (a 
medical diagnosis).  Rabideau  v. Derwinski, 2 Vet. App. 141, 
144 (1992); Brammer  v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Cartwright  v. Derwinski, 2 Vet. App. 
24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 (1994).  
Third, there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence or the 
legal presumption that certain disabilities manifest within 
certain periods is related to service).  Grottveit v. Brown, 
5 Vet. App. at 92-93; Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage  v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the limited purpose of determining 
whether a claim is well grounded, the Board must accept 
evidentiary assertions as true, unless those assertions are 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King  v. 
Brown, 5 Vet. App. 19 (1993).


ANALYSIS

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield  v. Brown, 8 Vet. App. 384 (1995); Beausoleil  v. 
Brown, 8 Vet. App. 459 (1996).

In the instant case, the evidence does not demonstrate the 
current existence of a chronic left knee disability of 
service origins.   The most significant finding related to 
the veteran's complaints of left knee pain involved left knee 
medial collateral ligament strain.  Beyond that, however, 
service records do not show a left knee disorder of service 
origin that was more than acute and transitory.  Thereafter, 
subsequent VA examinations of record, which included X-ray 
findings, generally have revealed no left knee abnormalities.  
As service connection cannot be granted for a disability that 
does not exist, the Board must accordingly find that a claim 
for service connection for any such disability is not well 
grounded and, therefore, must be denied.  Edenfield v. Brown, 
supra.  

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty . . .." 38 U.S.C.A. § 
1110 (West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  
It necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
absence of evidence indicating the current manifestation of a 
disability, a claim for service connection therefore is not 
plausible and accordingly is not well grounded.  See Caluza 
v. Brown, 7 Vet. App. at 505; Brammer v. Derwinski, 3 Vet. 
App. at 225; Rabideau v Derwinski, 2 Vet. App. 141, 143 
(1992).  If there is no diagnosed current disability, the 
veteran has failed to satisfy the first prong of a well 
grounded claim under Caluza.  
 
Nor would the result change in this case with consideration 
of 38 C.F.R. § 3.303(b). The medical evidence before the 
Board neither demonstrates a chronic disability in service or 
a post-service continuity of symptomatology.  Accordingly, 
the veteran can not satisfied the first prong of a well-
grounded claim under Caluza on the basis of "chronicity."  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998); see also, Grottveit v. Brown and 
Lathan v. Brown, supra.

The record shows that a VA examiner in September 1996 
provided an opinion that the veteran had bilateral subluxable 
patella.  He also specifically noted there was  no functional 
impairment present.  Even assuming a subluxable patella 
constituted a diagnosis of a disability, rather than an 
isolated clinical finding, the claim would still not be well 
grounded as the same examiner went on to note that this is a 
developmental condition that, by definition, would have no 
nexus to disease or injury of service origins, and as there 
was no disability associated with the condition.  

The Board recognizes that the veteran has advanced his own 
theories concerning his left knee disorder.  Specifically, he 
maintains that his left knee disorder is a direct 
manifestation of service incurred trauma, and has, at times, 
inferentially related such disability to his service 
connected right knee disability.  Such an inference was 
directly refuted wherein the VA examiner, who conducted the 
veteran's June 1998 examination, specifically stated that the 
veteran's reported left knee pain was not likely related to 
right knee pain.  Moreover, it is noted that the veteran has 
not demonstrated that he has any medical training or other 
expertise upon which to base that assertion.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (the Court held that a 
veteran, as a lay witness, is not competent to render medical 
opinions); Grottveit, 5 Vet. App. at 92-93; Espiritu, 2 Vet. 
App. 492.  Thus, the veteran's asserted opinions regarding 
the medical etiology of his left knee have no probative 
value.

Furthermore, while he was given the opportunity to present 
alternative documents throughout the administration of his 
appeal, the veteran has not identified any other obtainable 
evidence that would make his claim well grounded.   
Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); see also 
Franzen v. Brown, 9 Vet. App. 235 (1996) and Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board notes that 
when a claimant fails to submit a well- grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 38 
U.S.C.A. § 5103(a) (West 1991) to advise the claimant of the 
evidence required to complete the application.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Espiritu, 2 Vet. App. at 494 (1992).  In the 
case at hand, the Board finds that this procedural 
consideration has been satisfied.  In particular, the Board 
notes that the Statement of the Case issued in February 1995, 
and subsequent supplemental statements of the case, advised 
the veteran and his representative that the presence of a 
left knee disability was not reflected by the VA examinations 
and service medical records.  Although informed of the 
specific evidence required to support his claim, the veteran 
has essentially relied solely on his lay assertions as to 
medical causation that can not make his claim plausible and 
he has not provided any indication of the existence of 
additional evidence that would make his claim plausible.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Therefore, no further action 
is required to apprise the veteran of the evidence needed to 
complete his application.

Finally, the Board notes that the result would not change if 
this claim were reviewed in the alternative on the merits.  
Holbrook v. Brown, 8 Vet. App. 91 (1995).  The record has 
been developed fully, to include VA examinations.  Even if 
the veteran's assertions could be deemed sufficient to well 
ground the claim, the fact remains that there is no evidence 
of a current left knee disability.  Since, as previously 
discussed, service connection cannot be granted for a 
disability that is either not currently manifested, or which 
has never been manifested, the Board must find that the 
veteran has not submitted evidence sufficient to justify a 
belief by a fair and impartial individual that service 
connection for a left knee disability could be granted, as is 
required under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, at 610-11. Thus, the negative 
evidence clearly outweighs the positive evidence and the 
benefit of the doubt doctrine is not for application.
  




ORDER

1.  Entitlement to a disability rating in excess of 0 percent 
for a right knee disability is denied.

2.  Entitlement to service connection for a left knee 
disability is denied. 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

